Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered. 
DETAILED ACTION
Claims 1-20 are pending and have been examined.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6, 15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kitazato et al. (US 2009/0313663), herein Kitazato, in view of Mathews et al. (US 2012/0011557), herein Mathews, in view of Cocchi et al. (US 2015/0003614), herein Cocchi, in view of Matuchniak et al. (US 2011/0047566), herein Matuchniak.
Consider claim 1, Kitazato clearly teaches a method, comprising:

receiving, by a media client device, a recording request to record content, (Fig. 12: Browser 11 displays downloadable content list 51 to the user and the user selects content to download, [0169].) wherein the media client device includes a memory; (Fig. 4: Storage 13, [0083])

receiving, by the media client device, a source Universal Resource Locator (URL); (Downloader 12 obtains the URL of the content server in the download control information 83, [0158], [0171], [0178].)
(Figs. 12 and 13: Downloader 12 accesses the content server 25 using the URL listed in the content information 100, [0158], [0171], [0178].)

receiving, by the media client device, via the IP communication session, and from the first device, an encrypted version of the content; (An encoded version of the requested content is downloaded via an Internet connection, [0073], [0083], [0100], [0171], [0178].)

storing, by the media client device and in the memory, the encrypted version of the content; (Storage 13 stores the transferred content, [0083], [0171], [0178].)

store a license and a key to decrypt the encrypted version of the content; (DRM server 26 stores license 85 including the content key and use conditions, [0146], [0179].)

receiving, by the media client device, a playback request to play the content; (Fig. 28: The user selects a content from the content list 61, [0295], [0296].)

obtaining, by the media client device, from the second device, and based on the playback request, the license and the key; (DRM client 16 accesses the DRM server 26 to obtain the license, [0298].)

decrypting, by the media client device and using the license and the key, the encrypted version of the content stored in the memory to obtain the content; and providing, by the media client device and to a third device, the content for display. (The content key included in the license is used to decrypt the content and AV player 15 plays the content, [0088], [0300].)

Kitazato further teaches receiving apparatus 10 receives video content over digital broadcast networks and the Internet ([0073], [0074]).  However, Kitazato does not explicitly teach the media client device is capable of processing Quadrature Amplitude Modulation (QAM) channels and Internet Protocol (IP) channels and wherein the source URL indicates whether the source URL corresponds to a Quadrature Amplitude Modulation (QAM) channel or an Internet Protocol (IP) channel; determine, based on the source URL, that the source URL corresponds to a first IP channel.

(Fig. 4: Client 125 can receive and process QAM or IP channels, [0027]-[0029].) and wherein the source URL indicates whether the source URL corresponds to a Quadrature Amplitude Modulation (QAM) channel or an Internet Protocol (IP) channel; determine, based on the source URL, that the source URL corresponds to a first IP channel. (A message with the URL indicates if the content is obtained via QAM or IP channels, [0035], [0039]-[0040].  Applicant’s specification at paragraph [0028] indicates that this limitation includes an additional piece of data, which indicates the channel type, being provided with the URL.)

Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Kitazato by the media client device is capable of processing Quadrature Amplitude Modulation (QAM) channels and Internet Protocol (IP) channels and wherein the source URL indicates whether the source URL corresponds to a Quadrature Amplitude Modulation (QAM) channel or an Internet Protocol (IP) channel; determine, based on the source URL, that the source URL corresponds to a first IP channel, as taught by Mathews, for the benefit of providing the content via the most efficient channel. 

However, Kitazato combined with Mathews does not explicitly teach providing, by the media client device and to a second device, a device identifier for the media client device and information regarding the encrypted version of the content to permit the second device to generate a license and a key to decrypt the encrypted version of the content.

In an analogous art, Cocchi, which discloses a system for video distribution, clearly teaches providing, by the media client device and to a second device, a device identifier for the media client device and information regarding the encrypted version of the content to permit the second device to generate a license and a key to decrypt the encrypted version of the content. (Fig. 6: The content ID and STB ID are provided with the license file request then the license file is generated including metadata related to the media program and keys to decrypt the media program, [0147]-[0168], [0176].)

Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Kitazato combined with Ansley by providing, by the media client device and to a second device, a device identifier for the media client device and information regarding the encrypted version of the content to permit the second device to 

However, Kitazato combined with Mathews and Cocchi does not explicitly teach the URL is uniquely tokenized to the media client device.

In an analogous art, Matuchniak, which discloses a system for video distribution, clearly teaches the URL is uniquely tokenized to the media client device. (Fig. 4: A URL with client specific tokenization is sent to the client device, [0044]-[0046].)

Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Kitazato combined with Mathews and Cocchi by the URL is uniquely tokenized to the media client device, as taught by Matuchniak, for the benefit of preventing the URL from being used by unauthorized devices (see [0073]-[0074] Matuchniak).
	
Consider claim 3, Kitazato combined with Mathews, Cocchi and Matuchniak clearly teaches the content is first content, and wherein the method, while receiving the encrypted version of the first content, further comprises: receiving second content on one of the QAM channels; and providing the second content for display. ([0028] Mathews)

Consider claim 4, Kitazato combined with Mathews, Cocchi and Matuchniak clearly teaches the content is first content, and wherein the method, while receiving the encrypted version of the first content, further comprises: receiving second content on one of the QAM channels; ([0028] Mathews) and storing the second content in the memory. ([0091] Kitazato; [0001] Mathews)

Consider claim 6, Kitazato combined with Mathews, Cocchi and Matuchniak clearly teaches generating, based on the recording request, a start trigger to begin recording and a stop trigger to end recording; and providing a URL request for the source URL based on the start trigger. (Fig. 11: Broadcast stream reference destination 11 includes the URL of the stream and broadcast schedule 112 includes broadcast start time and time duration, [0160]-[0162] Kitazato.)

Consider claim 15, Kitazato clearly teaches a non-transitory computer-readable medium storing instructions, the instructions comprising:

(Fig. 30, [0310]-[0315]) to:

receive a recording request to record first content; (Fig. 12: Browser 11 displays downloadable content list 51 to the user and the user selects content to download, [0169].)

receive a source Universal Resource Locator (URL); (Downloader 12 obtains the URL of the content server in the download control information 83, [0158], [0171], [0178].)

provide, to a first device, the source URL via a first IP communication session; (Figs. 12 and 13: Downloader 12 accesses the content server 25 using the URL listed in the content information 100, [0158], [0171], [0178].)

receive, via the first IP communication session and from the first device, an encrypted version of the first content; (An encrypted version of the requested content is downloaded via an Internet connection, [0073], [0083], [0100], [0171], [0178].)

store, in a memory, the encrypted version of the first content; (Storage 13 stores the transferred content, [0083], [0171], [0178].)

store a license and a key to decrypt the encrypted version of the first content, (DRM server 26 stores license 85 including the content key and use conditions, [0146], [0179].)

while receiving the encrypted version of the first content; (An encrypted version of the requested content is downloaded via an Internet connection, [0073], [0083], [0100], [0171], [0178].)

receive a playback request to play the first content; (Fig. 28: The user selects a content from the content list 61, [0295], [0296].)

obtain, from the second device and based on the playback request, the license and the key; (DRM client 16 accesses the DRM server 26 to obtain the license, [0298].)

decrypt, using the license and the key, the encrypted version of the first content stored in the memory to obtain the first content; and render the first content for display. (The content key included in the license is used to decrypt the content and AV player 15 plays the content, [0088], [0300].)

Kitazato further teaches receiving apparatus 10 receives video content over digital broadcast networks and the Internet ([0073], [0074]).  However, Kitazato does not explicitly teach wherein the source URL indicates whether the source URL corresponds to a Quadrature Amplitude Modulation (QAM) channel or an Internet Protocol (IP) channel; determine, based on the source URL, that the source URL corresponds to a first IP channel.

In an analogous art, Mathews, which discloses a system for video distribution, clearly teaches wherein the source URL indicates whether the source URL corresponds to a Quadrature Amplitude Modulation (QAM) channel or an Internet Protocol (IP) channel; determine, based on the source URL, that the source URL corresponds to a first IP channel. (A message with the URL indicates if the content is obtained via QAM or IP channels, [0035], [0039]-[0040].  Applicant’s specification at paragraph [0028] indicates that this limitation includes an additional piece of data, which indicates the channel type, being provided with the URL.)

Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Kitazato by wherein the source URL indicates whether the source URL corresponds to a Quadrature Amplitude Modulation (QAM) channel or an Internet Protocol (IP) channel; determine, based on the source URL, that the source URL corresponds to a first IP channel, as taught by Mathews, for the benefit of providing the content via the most efficient channel. 

However, Kitazato combined with Mathews does not explicitly teach provide, to a second device, a device identifier and information regarding the encrypted version of the first content to permit the second device to generate a license and a key to decrypt the encrypted version of the first content.

In an analogous art, Cocchi, which discloses a system for video distribution, clearly teaches provide, to a second device, a device identifier and information regarding the encrypted version of the first content to permit the second device to generate a license and a key to decrypt the encrypted version of the first content. (Fig. 6: The content ID and STB ID are provided with the license file request then the license file is generated including metadata related to the media program and keys to decrypt the media program, [0147]-[0168], [0176].)

Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of 

However, Kitazato combined with Mathews and Cocchi does not explicitly teach the URL is uniquely tokenized to the client device.

In an analogous art, Matuchniak, which discloses a system for video distribution, clearly teaches the URL is uniquely tokenized to the client device. (Fig. 4: A URL with client specific tokenization is sent to the client device, [0044]-[0046].)

Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Kitazato combined with Mathews and Cocchi by the URL is uniquely tokenized to the client device, as taught by Matuchniak, for the benefit of preventing the URL from being used by unauthorized devices (see [0073]-[0074] Matuchniak).

Consider claim 17, Kitazato combined with Mathews, Cocchi and Matuchniak clearly teaches the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: while receiving the encrypted version of the first content: receive second content on a Quadrature Amplitude Modulation (QAM) channel; and provide the second content for display. ([0028] Mathews)

Consider claim 18, Kitazato combined with Mathews, Cocchi and Matuchniak clearly teaches the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: while receiving the encrypted version of the first content: receive second content on a Quadrature Amplitude Modulation (QAM) channel; ([0028] Mathews) and store the second content in memory. ([0091] Kitazato; [0001] Mathews)

Consider claim 20, Kitazato combined with Mathews, Cocchi and Matuchniak clearly teaches the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: generate, based on the recording request, a start trigger to begin recording and a stop trigger to end recording; and provide a URL request for the source URL based on the start trigger. (Fig. 11: Broadcast stream reference destination 11 includes the URL of the stream and broadcast schedule 112 includes broadcast start time and time duration, [0160]-[0162] Kitazato.)

Claims 7, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kitazato et al. (US 2009/0313663) in view of Mathews et al. (US 2012/0011557) in view of Cocchi et al. (US 2015/0003614) in view of Yamagishi (US 2019/0207691) in view of Matuchniak et al. (US 2011/0047566).
Consider claim 7, Kitazato clearly teaches a media client device, comprising: 

one or more memories; and one or more processors, communicatively coupled to the one or more memories, (Fig. 30, [0310]-[0315]) configured to:

receive a recording request to record content; (Fig. 12: Browser 11 displays downloadable content list 51 to the user and the user selects content to download, [0169].)

receive a source Universal Resource Locator (URL); (Downloader 12 obtains the URL of the content server in the download control information 83, [0158], [0171], [0178].)

provide, to a first device, the source URL to permit middleware of the media client device to establish an IP communication session; (Figs. 12 and 13: Downloader 12 accesses the content server 25 using the URL listed in the content information 100, [0158], [0171], [0178].)

receive, via the IP communication session and from the first device, an encrypted version of the content; (An encoded version of the requested content is downloaded via an Internet connection, [0073], [0083], [0100], [0171], [0178].)

store, in the one or more memories, the encrypted version of the content; (Storage 13 stores the transferred content, [0083], [0171], [0178].)

store a license and a key to decrypt the encrypted version of the content; (DRM server 26 stores license 85 including the content key and use conditions, [0146], [0179].)

receive a playback request to play the content; (Fig. 28: The user selects a content from the content list 61, [0295], [0296].)

(DRM client 16 accesses the DRM server 26 to obtain the license, [0298].)

decrypt, using the license and the key, the encrypted version of the content stored in the one or more memories to obtain the content; and render the content for display. (The content key included in the license is used to decrypt the content and AV player 15 plays the content, [0088], [0300].)

Kitazato further teaches receiving apparatus 10 receives video content over digital broadcast networks and the Internet ([0073], [0074]).  However, Kitazato does not explicitly teach wherein the source URL indicates whether the source URL corresponds to a Quadrature Amplitude Modulation (QAM) channel or an Internet Protocol (IP) channel; determine, based on the source URL, that the source URL corresponds to an IP channel.

In an analogous art, Mathews, which discloses a system for video distribution, clearly teaches wherein the source URL indicates whether the source URL corresponds to a Quadrature Amplitude Modulation (QAM) channel or an Internet Protocol (IP) channel; determine, based on the source URL, that the source URL corresponds to an IP channel. (A message with the URL indicates if the content is obtained via QAM or IP channels, [0035], [0039]-[0040].  Applicant’s specification at paragraph [0028] indicates that this limitation includes an additional piece of data, which indicates the channel type, being provided with the URL.)

Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Kitazato by wherein the source URL indicates whether the source URL corresponds to a Quadrature Amplitude Modulation (QAM) channel or an Internet Protocol (IP) channel; determine, based on the source URL, that the source URL corresponds to an IP channel, as taught by Mathews, for the benefit of providing the content via the most efficient channel. 

However, Kitazato combined with Mathews does not explicitly teach provide, to a second device, a device identifier for the media client device and information regarding the encrypted version of the content to permit the second device to generate a license and a key to decrypt the encrypted version of the content.

In an analogous art, Cocchi, which discloses a system for video distribution, clearly teaches provide, to a second device, a device identifier for the media client device and information regarding the encrypted version of the content to (Fig. 6: The content ID and STB ID are provided with the license file request then the license file is generated including metadata related to the media program and keys to decrypt the media program, [0147]-[0168], [0176].)

Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Kitazato combined with Mathews by provide, to a second device, a device identifier for the media client device and information regarding the encrypted version of the content to permit the second device to generate a license and a key to decrypt the encrypted version of the content, as taught by Cocchi, for the benefit of creating a license unique to each request for the content.

However, Kitazato combined with Mathews and Cocchi does not explicitly teach render, via a browser application, the content for display.

In an analogous art, Yamagishi, which discloses a system for video distribution, clearly teaches render, via a browser application, the content for display. (Fig. 6: Browser 212 reproduces the segment file, [0156]-[0162], [0366].)

Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Kitazato combined with Mathews and Cocchi by render, via a browser application, the content for display, as taught by Yamagishi, to achieve the predictable result of displaying the content.
	
However, Kitazato combined with Mathews, Cocchi and Yamagishi does not explicitly teach the URL is uniquely tokenized to the client device.

In an analogous art, Matuchniak, which discloses a system for video distribution, clearly teaches the URL is uniquely tokenized to the client device. (Fig. 4: A URL with client specific tokenization is sent to the client device, [0044]-[0046].)

Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Kitazato combined with Mathews, Cocchi and Yamagishi by the URL is uniquely tokenized to the client device, as taught by Matuchniak, for the benefit of preventing the URL from being used by unauthorized devices (see [0073]-[0074] Matuchniak).

Consider claim 8, Kitazato combined with Mathews, Cocchi, Yamagishi and Matuchniak clearly teaches the middleware runs a Motion Picture Experts Group ([0156] Yamagishi)

Consider claim 11, Kitazato combined with Mathews, Cocchi, Yamagishi and Matuchniak clearly teaches the browser application runs a Motion Picture Experts Group - Dynamic Adaptive Streaming of Hypertext Transfer Protocol (MPEG-DASH) client. ([0366] Yamagishi)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kitazato et al. (US 2009/0313663) in view of Mathews et al. (US 2012/0011557) in view of Cocchi et al. (US 2015/0003614) in view of Yamagishi (US 2019/0207691) in view of Matuchniak et al. (US 2011/0047566) in view of Garten et al. (US 2019/0253742), herein Garten.
Consider claim 9, Kitazato combined with Mathews, Cocchi, Yamagishi and Matuchniak clearly teaches the IP communication session.

However, Kitazato combined with Mathews, Cocchi, Yamagishi and Matuchniak does not explicitly teach the IP communication session includes a Media Source Extensions (MSE) session.

In an analogous art, Garten, which discloses a system for video distribution, clearly teaches the IP communication session includes a Media Source Extensions (MSE) session. ([0134])

Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Kitazato combined with Mathews, Cocchi, Yamagishi and Matuchniak by the IP communication session includes a Media Source Extensions (MSE) session, as taught by Garten, for the benefit of displaying the content in Web browsers that support HTML 5 video and audio.
	
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kitazato et al. (US 2009/0313663) in view of Mathews et al. (US 2012/0011557) in view of Cocchi et al. (US 2015/0003614) in view of Yamagishi (US 2019/0207691) in Matuchniak et al. (US 2011/0047566) in view of https://www.widevine.com/solutions/shaka-player, herein Widevine.
Consider claim 10, Kitazato combined with Mathews, Cocchi, Yamagishi and Matuchniak clearly teaches the one or more processors obtaining the license and the key.

However, Kitazato combined with Mathews, Cocchi, Yamagishi and Matuchniak does not explicitly teach the one or more processors, when obtaining the license and the key, are configured to permit the middleware to establish an Encrypted Media Extensions (EME) session.

In an analogous art, Widevine, which discloses a system for video playback, clearly teaches the one or more processors, when obtaining the license and the key, are configured to permit the middleware to establish an Encrypted Media Extensions (EME) session. (Shaka Player uses the open web standards MediaSource Extensions and Encrypted Media Extensions)

Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Kitazato combined with Mathews, Cocchi, Yamagishi and Matuchniak by the one or more processors, when obtaining the license and the key, are configured to permit the middleware to establish an Encrypted Media Extensions (EME) session, as taught by Widevine, for the benefit of playing media in the browser without need for plugins.

Consider claim 12, Kitazato combined with Mathews, Cocchi, Yamagishi and Matuchniak clearly teaches the MPEG-DASH client.

However, Kitazato combined with Mathews, Cocchi, Yamagishi and Matuchniak does not explicitly teach the MPEG-DASH client includes a dashjs player and/or a Shaka player.

In an analogous art, Shaka Player, which discloses a system for video playback, clearly teaches the MPEG-DASH client includes a dashjs player and/or a Shaka player. (Shaka Player is an open-source JavaScript library for adaptive media.)

Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Kitazato combined with Mathews, Cocchi, Yamagishi and Matuchniak by the .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kitazato et al. (US 2009/0313663) in view of Mathews et al. (US 2012/0011557) in view of Cocchi et al. (US 2015/0003614) in view of Yamagishi (US 2019/0207691) in view of Matuchniak et al. (US 2011/0047566) in view of Ansley (US 2016/0212483).
Consider claim 14, Kitazato combined with Mathews, Cocchi, Yamagishi and Matuchniak clearly teaches the media client device of claim 7.

However, Kitazato combined with Mathews, Cocchi, Yamagishi and Matuchniak does not explicitly teach at least one QAM tuner.

In an analogous art, Ansley, which discloses a system for video distribution, clearly teaches at least one QAM tuner. ([0009], [0010], [0012], [0016]-[0018])

Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Kitazato combined with Mathews, Cocchi, Yamagishi and Matuchniak by at least one QAM tuner, as taught by Ansley, for the benefit of distributing the content over an additional distribution channel.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kitazato et al. (US 2009/0313663) in view of Mathews et al. (US 2012/0011557) in view of Cocchi et al. (US 2015/0003614) in view of Matuchniak et al. (US 2011/0047566) in view of Patten et al. (US 2012/0158985), herein Patten.
Consider claim 2, Kitazato combined with Mathews, Cocchi and Matuchniak clearly teaches receiving the encrypted version of the content. ([0105] Kitazato)

However, Kitazato combined with Mathews, Cocchi and Matuchniak does not explicitly teach receiving a first copy of the content and a second copy of the content, and wherein the first copy of the content and the second copy of the content have different bitrates.

In an analogous art, Patten, which discloses a system for video distribution, clearly teaches receiving a first copy of the content and a second copy of the (Client computing device 210 stores multiple copies of the content varying in bitrate, [0029], [0030], [0050].)

Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Kitazato combined with Mathews, Cocchi and Matuchniak by receiving a first copy of the content and a second copy of the content, and wherein the first copy of the content and the second copy of the content have different bitrates, as taught by Patten, for the benefit of increasing the number of sources of adaptive bitrate content items.
	
Consider claim 16, Kitazato combined with Mathews, Cocchi, Matuchniak and Patten clearly teaches the one or more instructions, that cause the one or more processors to receive the encrypted version of the first content, cause the one or more processors to receive a first copy of the encrypted version ([0105] Kitazato) of the first content and a second copy of the encrypted version ([0105] Kitazato) of the first content, and wherein the first copy of the encrypted version ([0105] Kitazato) of the first content and the second copy of the encrypted version of the first content have different bitrates. (Client computing device 210 stores multiple copies of the content varying in bitrate, [0029], [0030], [0050] Patten.)

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kitazato et al. (US 2009/0313663) in view of Mathews et al. (US 2012/0011557) in view of Cocchi et al. (US 2015/0003614) in view of Matuchniak et al. (US 2011/0047566) in view of Giladi  (US 2014/0310518).
Consider claim 5, Kitazato combined with Mathews, Cocchi and Matuchniak clearly teaches the method of claim 1.

However, Kitazato combined with Mathews, Cocchi and Matuchniak does not explicitly teach generating a Media Presentation Description (MPD) extensible markup language (XML) document for the encrypted version of the content as the information regarding the encrypted version of the content.

In an analogous art, Giladi, which discloses a system for video distribution, clearly teaches generating a Media Presentation Description (MPD) extensible markup language (XML) document for the encrypted version of the content as the information regarding the encrypted version of the content. ([0024])



Consider claim 19, Kitazato combined with Mathews, Cocchi, Matuchniak and Giladi clearly teaches the one or more instructions, when executed by the one or more processors, further cause the one or more processors to generate a Media Presentation Description (MPD) extensible markup language (XML) document for the encrypted version of the first content as the information regarding the encrypted version of the content. ([0024] Giladi)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kitazato et al. (US 2009/0313663) in view of Mathews et al. (US 2012/0011557) in view of Cocchi et al. (US 2015/0003614) in view of Yamagishi (US 2019/0207691) in view of Matuchniak et al. (US 2011/0047566) in view of Giladi  (US 2014/0310518).
Consider claim 13, Kitazato combined with Mathews, Cocchi, Yamagishi and Matuchniak clearly teaches the method of claim 7.

However, Kitazato combined with Cocchi, Yamagishi and Matuchniak does not explicitly teach the one or more processors are configured to generate a Media Presentation Description (MPD) extensible markup language (XML) document for the encrypted version of the content as the information regarding the encrypted version of the content.

In an analogous art, Giladi, which discloses a system for video distribution, clearly teaches the one or more processors are configured to generate a Media Presentation Description (MPD) extensible markup language (XML) document for the encrypted version of the content as the information regarding the encrypted version of the content. ([0024])

Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Kitazato combined with Mathews, Cocchi, Yamagishi and Matuchniak by the one or more processors are configured to generate a Media Presentation Description (MPD) extensible markup language (XML) document for the encrypted version of the content as the information regarding the encrypted version of the content, as 

Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458.  The examiner can normally be reached on M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JOHN R SCHNURR/Primary Examiner, Art Unit 2425